Citation Nr: 0524078	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  99-24 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating higher than 20 percent 
for lumbosacral strain.

2. Entitlement to an initial rating higher than 10 percent 
prior to September 26, 2003 and 20 percent from September 26, 
2003, for thoracic and left trapezius strain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from April 1992 to 
December 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. In the February 1998 rating 
decision, among other adjudicative actions, the RO granted 
service connection for lumbosacral strain, and assigned a 0 
percent evaluation, and also granted service connection for 
thoracic and left trapezius strain, and assigned a 10 percent 
evaluation.  A later RO rating decision, dated in August 
1999, increased the disability evaluation for the veteran's 
lumbosacral strain from 0 percent to 10 percent disabling, 
effective from December 2, 1997.

This matter was previously before the Board in February 2001. 
Upon review of the record, the Board determined that the 
issues of increased evaluations for the service-connected 
lumbosacral strain, and thoracic and left trapezius strain 
had been withdrawn from appellate status and, thus, dismissed 
the claims.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court). While this case was pending 
before the Court, the Office of the General Counsel for VA, 
on behalf of the Secretary, filed a joint motion for remand 
and for stay of proceedings.  The request was to vacate the 
February 2001 decision by the Board, and to remand the case 
to analyze whether correspondence received from the appellant 
subsequent to September 1999 could be construed as a timely 
notice of disagreement with the February 1998 rating 
decision. The Court granted this motion in a March 2002 
order, and the case was returned to the Board for compliance 
with the directives stipulated in the motion.

The Board in a decision dated in August 2002, found that the 
veteran had filed a timely notice of disagreement in 
connection with the February 1998 rating decision and, thus, 
as finality had not attached to that determination, 
reinstated the veteran's appeal.  Thereafter additional 
evidence was developed by the Board pursuant to then 
authority granted by 38 C.F.R. § 19.9 (a)(2) (2002).  The 
case was then remanded to the RO in September 2003 for 
further development to include consideration of all the 
evidence added to the record.  

While in remand status the disability evaluation for the 
veteran's lumbosacral strain with degenerative arthritis and 
bulging disc was increased from 10 percent to 20 percent 
disabling, effective from December 2, 1997.  The disability 
evaluation for the veteran's thoracic spine disorder was 
increased from 10 percent to 20 percent disabling, effective 
from September 26, 2003.  The case has since been returned to 
the Board and is now ready for appellate review.


FINDINGS OF FACT

1. Lumbosacral strain is manifested by limitation of motion 
and pain, but severe limitation of motion or forward flexion 
limited to 30 degrees or less is demonstrated. 

2. Thoracic and left trapezius strain is manifested by 
limitation of motion and pain, but ankylosis of the thoracic 
spine is not shown prior to September 26, 2003, and forward 
flexion of the thoracolumbar spine is not limited to 30 
degrees or less from September 26, 2003.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 20 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5292 and 5295 (2002); Diagnostic 
Codes 5235 to 5243 (2004).

2. The criteria for an initial rating higher than 10 percent 
for thoracic and left trapezius strain prior to September 26, 
2003, have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5291(2002).

3. The criteria for an initial rating higher than 20 percent 
for thoracic and left trapezius strain from September 26, 
2003, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5291(2002); Diagnostic Codes 5235 to 5243 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  If the claim and initial unfavorable 
adjudication occurred prior to the effective date of the 
VCAA, the claimant has the right to subsequent VCAA content-
complying notice and process.

In this case, the RO adjudicated the claims before the 
enactment of the VCAAA in 2000.  The Board identified the 
lack of VCAA notice in July 2002 and directed the agency of 
original jurisdiction to comply with the VCAA.  In letters in 
November 2002 and April 2004, the agency of original 
jurisdiction notified the veteran of the VCAA, including the 
type of evidence needed to substantiate the claims for 
increase, namely, evidence of an increase in severity.  The 
veteran was informed that VA would obtain VA records, and 
records of other Federal agencies, and that VA with his 
authorization would obtain other records on his behalf or he 
could submit the records.  The veteran was asked to submit 
any evidence in his possession that pertained to the claims.    

Although the VCAA notice followed the initial adjudication, 
the defect in the timing of the notice did not prejudice the 
case because after the notice the veteran had the opportunity 
to submit additional argument and evidence.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

Also, the VCAA notice substantially complies with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice), 
and of Pelegrini, supra (requesting that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim, 38 C.F.R. § 3.159). 

For these reasons, no further notice is needed to ensure 
compliance with the duty to notify under the VCAA.

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As there is no indication of the 
existence of additional evidence to substantiate the claims, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.


Factual Background

The service medical records show that the veteran was treated 
for low back pain in August 1992 and December 1996.  On the 
separation examination, the examiner reported that the 
veteran had recurrent back pain as a result of working in 
tight spaces and being in odd positions.  

In November 1997, the veteran was seen by VA for complaints 
of recurrent neck and low back pain, which radiated down the 
legs.  On physical examination, the neck was supple with some 
tenderness and the lumbosacral spine was tender.  X-rays 
showed slight straightening of the lumbar lordotic curvature, 
kyphoscoliosis in the thoracic spine, and scolotic deformity 
of the cervical spine. 

On VA examination in February 1998, the musculoskeletal 
system was negative for joint tenderness or swelling.  The 
veteran had good range of motion in all areas.  Neurological 
evaluation was negative for muscle weakness or atrophy.  The 
deep tendon reflexes were symmetrical.  The veteran was able 
to walk on his toes and heels, and toes were down going.  
Muscle strength was 5/5 in both the upper and lower 
extremities.

In a February 1998 rating decision, the RO granted service 
connection for lumbosacral strain and thoracic and left 
trapezius strain.  The disabilities were rated as 0 percent 
and 10 percent, respectively, effective from December 2, 
1997.  The veteran then appealed the initial ratings. 

In April 1998, Dr. F. D. reported that the veteran complained 
of severe low back pain, radiating down the right leg.  He 
was also complained of neck and thoracic pain.  The pertinent 
finds were loss of the lordodic cervical spine, lateral 
curvature of both the cervical and lumbar spines, rotational 
malposition of the L1, L2, L3, L4, and disc wedging at the 
L1-L2 and L3-L4 levels.

On VA examination in September 1998, the veteran complained 
of neck pain and mid-scapular pain.  He denied any trapezius 
pain.  Examination of the trapieus indicated that there was 
no tenderness, spasm or weakness in the trapezius 
musculature.  Examination of the back revealed right thoracic 
scoliosis.  
Range of motion of the back was 90 degrees of flexion, 30 
degrees of right and left bending, and 20 degrees of 
extension.  There were no reflex, sensory, motor deficits, or 
weakness in the lower extremities.  The veteran had good heel 
and toe raising and good gluteal tone.  The diagnosis was 
chronic lumbosacral strain.  The examiner stated that there 
were no signs of fatigability or incoordination and he was 
unable to state what flare-up of pain would cause in the way 
of increased loss of motion.

In October 1999, Dr. D. reported that the veteran was 
diagnosed with lumbar spondylosis with muscle spasms and 
lumbar disc syndrome causing lumbalgia and sciatica, 
confirmed by x-rays.

In statements, received in December 1999, three of the 
veteran's acquaintances reporting their lengthy relationship 
with the veteran since high school and his current inability 
to engage in former physical activities as well as his 
limited ability to lift objects.

An MRI of the lumbar spine in May 2000 was revealed a bulging 
disk at L4-5 and L5-S1 with no focal herniation or stenosis. 

In June 2000, Dr. E.W.H. examined the veteran for complaints 
of neck pain, upper back pain, and low back pain.  The 
pertinent findings were spasm and tenderness to over the 
thoracic paraspinal muscles, rhomboids, levator scapulae, and 
both sacroiliac joints.  Forward flexion was to 60-70 
degrees, laterally bend was 20 degrees, and extension was 20 
degrees.  No gross neurological deficits were noted. The knee 
and ankle reflexes were 1+ bilaterally.  The straight leg-
raising test was negative.  Dr. H. noted that the May 2000 
MRI of the thoracic spine was grossly within normal limits 
with no evidence of disc herniation. The diagnoses were 
thoracic and lumbar strain with radiculitis.

In July 2000, Dr. D. reported treating the veteran regularly 
one to two times weekly as needed.  

On VA examinations in May 2001 and December 2002, the veteran 
stated that he had sharp pain and throbbing in lumbar spine, 
radiating to the lower extremities.  On physical examination, 
the veteran could change position without difficulty.  His 
gait was normal.  Heel and toe stands were within normal 
limits.  His standing pelvis was level.  The Trendelenburg 
sign was negative.  There was some flattening of the normal 
lumbar lordosis.  There was prominence of the right scapular 
and right trapezius with forward bending.  The veteran could 
forward bend 60 degrees with reversal of the lumbar lordotic 
curve.  He was able to laterally bend to 30 degrees to either 
side.  He could rotate 50 degrees to either side and extend 
to 20 degrees.  Movements were without spasm, but the veteran 
did complain of pain, which seemed to be in the right 
sacroiliac area.  There was no tenderness of the lumbar 
spine, sacroiliac region, or the dorsal spine.  On 
neurological examination, both the upper and lower 
extremities revealed physiologic deep tendon reflexes, normal 
pinprick sensation, and no motor weakness.  The examiner 
noted that x-rays of the spinal segments showed a double 
primary etiopathic curve as well as a transitional L6 
vertebra.  He noted that the veteran has idiopathic scoliosis 
with a double primary curve, which was congenital or 
developmental in origin and are probably contributing to the 
degenerative changes and the veteran's symptoms.  

With respect to weakened movement, easy fatigability or 
incoordination, the examiner stated that he did not think one 
can ascertain whether these changes occurred because of the 
veteran's scoliosis or not.  He added that he could not 
express the degree of additional range of motion loss or 
favorable or unfavorable ankylosis.  He stated that he had no 
opinion as to whether the veteran's pain significantly limits 
his functional ability during flare-ups or when used over a 
prolonged period of time.

On a VA neurological examination in December 2002, the 
veteran denied any bladder or bowel impairment.  He did 
report pain with prolonged sitting and lying down and with 
heavy lifting or straining.  On physical examination, there 
was no tenderness and the veteran was able to bend forwards, 
backwards, and sideways without any spasms.  There was some 
pain in the lower back with bending.  The straight leg-
raising test was negative.  On neurological testing, motor 
strength in the upper and lower extremities was full with 5/5 
including the left trapezius.  There was no muscle atrophy in 
the upper or lower extremities and muscle tone was normal.  
Deep tendon reflexes were bilaterally symmetrical.  Sensory 
examination was intact to pinprick, light touch, and 
vibration and position sense in the upper and lower 
extremities.  The veteran's gait was independent with normal 
tandem, heel, and toe walk.  Romberg was negative.  Chronic 
back pain was the pertinent diagnosis.  The examiner stated 
that the neurological examination was normal without evidence 
of any neurological deficits in the upper or lower 
extremities.

VA records, dated in May 2003, disclose that the veteran 
complained of chronic neck and low back pain. Physical 
examination revealed some paraspinal spasm and mild 
tenderness in the lumbar region.  On neurological 
examination, motor strength was normal.  Sensory examination 
was intact to pinprick, light touch, and vibration in all 
extremities although reportedly decreased to pinprick and 
light touch in the left upper extremity.  The veteran's gait 
and coordination were normal.  Chronic low back pain with 
recent exacerbation was diagnosed.  The veteran was provided 
TENS therapy and instructed in-home exercises to increase his 
low back strength and endurance.

On VA examination in November 2004, the veteran complained of 
low back pain and the sensation that his back has separated.  
He reported a flare-up of his pain six months ago and stated 
that he was totally incapacitated by this flare up because he 
was unable to move at all as if he were frozen.  The examiner 
noted that the veteran doe not use a cane, has no braces or 
orthosis and reported that he could walk around the block.  
It was noted that the veteran was independent in walking, 
transferring, doing activities of daily living, eating, 
bathing, grooming, toileting, and dressing and doing his 
usual day-to-day activities.  The veteran stated that he does 
not tolerate prolonged sitting and said that after 5 to 10 
minutes he becomes restless with a throbbing pain in the low 
back.  He said that he has no unsteadiness and no history of 
falls.  Physical examination of the spine showed tenderness 
on the cervical spine and along the parathoracic muscles.  It 
was noted that the right parathoracic muscle was more 
prominent than that of the left due to scoliosis.  Palpation 
of the thoracic spine showed no tenderness.  Palpation of the 
lumbar and sacral spine showed tenderness on the lower lumbar 
and sacral area including the right and the left 
paravertebral muscles and right and left sacroiliac areas.  
Lumbar flexion was to 60 degrees when the veteran experienced 
pain and tightness on the low back.  Backward extension was 
to 20 degrees with discomfort in the lumbosacral area.  
Lateral bending was to 45 degrees, bilaterally with slight 
low back discomfort.  Rotation was to 45 degrees, bilaterally 
with slight discomfort in the low back.  It was noted that 
repetitive motion did not cause an increase in low back 
discomfort.  The examiner noted that the veteran is trying to 
avoid repetitive flexion and extension of the spine, although 
he said that lateral bending as part of his home exercises 
did not cause him increase in pain, weakness, or lack of 
endurance and does not precipitate a flare up.  The examiner 
noted that there was a firmness of the right paralumbar and 
parathoracic muscles compared to the lax left paravertebral 
muscles.  The veteran's sensory examination showed no signs 
of sensory deficit.  Sensory examination was 2+ in the left 
and the right knee and 2+ in the left and right Achilles 
tendon reflex.  The examiner stated that the veteran has no 
additional limitation of the range of motion by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  Degenerative arthritis at L5-S1 and bulging disc at L4- 
L5 and L5-S1 were diagnosed.

Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

Where the question for consideration involves the propriety 
of the initial rating assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned. 
38 C.F.R. § 4.7. 

When a diagnostic code provides for compensation based solely 
on limitation of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 must also be considered, and that examinations upon 
which rating decisions are based must adequately portray the 
extent of the functional loss due to pain on use or due to 
flare- ups.  DeLuca v. Brown, 8 Vet.App. 202 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance. 38 C.F.R. § 4.40.

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  38 C.F.R. § 4.59.

Lumbar Strain

The RO has assigned a 20 percent rating for lumbar strain.

During the course of the appeal the regulations for rating 
disabilities of the spine were revised in September 2003.  
Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent or direction from the VA Secretary to 
the contrary.  The veteran is entitled to the application of 
the version of the regulation that is most favorable to him 
from the effective date of the new criteria, but only the 
former criteria are to be applied prior to the effective date 
of the new criteria.  VAOPGCPREC 3-2000. 

Prior to September 2003, the criteria for the next higher 
rating, 40 percent for lumbosacral strain were severe 
disability manifested by listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, and narrowing or 
irregularity of the joint space. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (effective before September 2003).

Also prior to September 2003, a 40 percent rating was 
assignable for severe limitation of motion of the lumbar 
spine. 38 C.F.R. § 4.71a, Diagnostic Code 5292 (effective 
before September 2003).

In evaluating limitation of motion, functional loss due to 
pain on use or due to flare-ups must also be considered under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  .

Effective in September 2003, the criteria for the next higher 
rating, 40 percent, are forward flexion of the thoracolumbar 
spine to 30 degrees or less.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237.

After a review of all the evidence to include the VA 
examination reports of September 1998, May 2001, December 
2002, and November 2004, the treatment records, both VA and 
private, as well as the lay statements received in support of 
the veteran's claims, the examinations are consistent that 
the veteran has a limited range of motion of the low back 
with complaints of pain at the extremes of motion.  

On the most recent VA examination, the findings were 
consistent with the existing functional limitations as seen 
over the entire appeal period.  The findings are essentially 
similar to those noted on the prior VA examinations and 
reflect complaints of pain, lumbosacral tenderness, and range 
of motion of the lumbar spine limited to 60 degrees of 
forward flexion, 20 degrees in extension, lateral bending to 
45 degrees, in both directions, and rotation to 45 degrees in 
both directions.  Pain was present.  

The findings do not demonstrate severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, and narrowing or 
irregularity of the joint space under Diagnostic Code 5295 or 
severe limitation of motion under Diagnostic Code 5292, which 
were in effect prior to September 2003.  

And under Diagnostic Code 5237, the criteria in effective 
from September 2003, forward flexion of the thoracolumbar 
spine to 30 degrees or less has not been demonstrated as 
evidenced by findings of forward flexion consistently to 60 
degrees or more. 

Regarding functional loss due to pain, the examiner stated 
that there is no additional loss of motion as a result of 
pain, fatigability, weakness or lack of endurance.  

For these reasons an initial rating higher than 20 percent 
for lumbosacral strain under either the old or new criteria 
is not warranted. 

Thoracic and Left Trapezius Strain

The first question is whether a rating higher than 10 percent 
is warranted under either the old or new criteria. 

Prior to September 2003, the next higher rating, 20 percent, 
for limitation of the thoracic spine was favorable ankylosis 
of the thoracic spine.  The 10 percent rating was the maximum 
schedular rating under Diagnostic Code 5291.  Since ankylosis 
of the thoracic spine has not been demonstrated, a rating 
higher than 10 percent prior to September 2003 is not 
warranted. 

Under the new criteria from September 2003, the next higher 
rating, 20 percent, requires forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees.  As the findings of forward flexion have 
been 60 degrees or above, a rating higher than 10 percent is 
not warranted. 

As for a rating higher than the current 20 percent, prior to 
September 2003, the next higher rating, 30 percent, for 
thoracic strain based on limitation of motion was unfavorable 
ankylosis of the thoracic spine.  Since ankylosis of the 
thoracic spine has not been demonstrated, a rating higher 
than 20 percent prior to September 2003 is not warranted.

Under the new criteria from September 2003, the next higher 
rating, 40 percent, requires forward flexion of the 
thoracolumbar spine of 30 degrees or less.  As the findings 
of forward flexion have been 60 degrees or above, a rating 
higher than 20 percent is not warranted. 

For the above reasons, the preponderance of the evidence is 
against the claims and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

An initial rating higher than 20 percent for lumbosacral 
strain is denied.

An initial rating higher than 10 percent prior to September 
26, 2003, and an initial rating higher than 20 percent from 
September 26, 2003, for thoracic and left trapezius strain is 
denied. 



___________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


